BY THE COURT:
.The plaintiff m error, by motion and otherwise, throughout the trial, raised the question that the affidavit did not state an offense against the plaintiff in error. The contention of the plaintiff in error is that the children in question must be found delinquent before an offense is established, and that the testimony in this case did not show such delinquency.
Much of the brief of counsel for plaintiff in error is devoted to an argument of this proposition.
From a consideration of the statute in question, and of the authorities, we are of opinion that the motion to quash was properly overruled. It is not claimed .that these children were delinquents; the charge in the affidavit under the statute 'is that the conduct of plaintiff in error tended to cause the delinquency of such minor children. We think the affidavit charges an offense.
We. are also of opinion- that the record *622contains evidence, particularly that of the children themselves, which, if believed by the jury, warranted the jury in finding the plaintiff in error guilty as charged.
We find no error ip the charge of the trial court nor in the refusal to charge as requested, which we consider prejudicial to plaintiff in error. ■ •
We have considered all of the grounds of error urged by counsel for plaintiff in error in their brief but finding no - error in the record which we consider prejudicial to plaintiff in error, the judgment of the lower court will be affirmed.